United States Securities and Exchange Commission Washington, D.C. 20549 Schedule 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No.) Filed by the Registrant [X] Filed by a Party other than the Registrant [ ] Check the appropriate box: [ ] Preliminary Proxy Statement [ ] CONFIDENTIAL, FOR USE OF THE COMMISSION ONLY (AS PERMITTED BY RULE 14A-6(E)(2)) [X] Definitive Proxy Statement [ ] Definitive Additional Materials [ ] Soliciting Material Pursuant to Section 240.14a-12 Littelfuse, Inc. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (check the appropriate box): [X] No fee required. [ ] Fee computed on table below per Exchange Act Rules 14a-6(i)(4) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: [ ] Fee paid previously with preliminary materials. [ ] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1) Amount Previously Paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: 4) Date Filed: LITTELFUSE, INC O’Hare Plaza 8755 West Higgins Road, Suite 500 Chicago, Illinois 60631 NOTICE OF ANNUAL MEETING OF STOCKHOLDERS APRIL 25, 2014 The 2014 annual meeting of the stockholders of Littelfuse, Inc. (the “Company”) will be held at Chicago Marriott O’Hare, 8535 West Higgins Road, Chicago, Illinois 60631, on Friday, April 25, 2014 at 9:00 a.m., local time, for the following purposes as described in the attached Proxy Statement: 1. To elect seven directors to serve a term of one year and until their successors are elected and qualified; 2. To approve and ratify the appointment by the Audit Committee of the Board of Directors of the Company of Grant Thornton LLP as the Company’s independent auditors for the fiscal year of the Company ending December 27, 2014; 3. To approve the adoption of the Littelfuse, Inc. Annual Incentive Plan; 4. To conduct an advisory vote on the compensation of our named executive officers; and 5. To transact such other business as may properly come before the annual meeting or any postponement or adjournment thereof. Stockholders of record of the Company at the close of business on March 3, 2014 will be entitled to vote at the meeting. Mary S. Muchoney Secretary March 17, 2014 Important Notice Regarding the Availability of Proxy Materials for the Annual Meeting of Stockholders to Be Held on April 25, 2014: Whether or not you plan to attend the annual meeting, your vote is important. Please read the attached Proxy Statement and promptly complete, execute and return the enclosed proxy in the accompanying postage-paid envelope. If you attend the annual meeting, you may revoke your proxy and vote in person if you so desire. The Proxy Statement and the 2013 Annual Report to Stockholdersof Littelfuse, Inc., including the Annual Report on Form 10-K for the fiscal year ended December 28, 2013, are available at www.proxyvote.com . TABLE OF CONTENTS Proxy Statement 1 Forward-Looking Information 1 Voting 2 Ownership of Littelfuse, Inc. Common Stock 4 Section 16(a) Beneficial Ownership Reporting Compliance 6 Proposal No. 1 Election of Directors 7 Information Concerning the Board of Directors and Its Committees 9 Compensation Committee Interlocks and Insider Participation 15 Executive Compensation 15 Compensation Discussion and Analysis 15 Compensation Committee Report 30 Compensation Tables and Narrative Disclosures 31 Certain Relationships and Related Transactions 47 Report of the Audit Committee 48 Proposal No. 2 Approval and Ratification of Appointment of Independent Auditors 50 Proposal No. 3 Approval of the Littelfuse, Inc. Annual Incentive Plan 52 Proposal No. 4 Advisory Vote on Compensation of Named Executive Officers 56 Compensation Plan Information 57 Stockholder Proposals 57 Other Matters 58 i PROXY STATEMENT FOR ANNUAL MEETING OF STOCKHOLDERS TO BE HELD ON APRIL 25, 2014 We are furnishing this Proxy Statement to the stockholders of Littelfuse, Inc. in connection with the solicitation by the Board of Directors of Littelfuse, Inc. (the “Board”) of proxies to be voted at our annual meeting of stockholders to be held on April 25, 2014.The annual meeting will be held at the Chicago Marriott O’Hare, 8535 West Higgins Road, Chicago, Illinois 60631, at 9:00 a.m., local time, and at any postponements or adjournments of that meeting. When used in this Proxy Statement, the terms “we,” “us,” “our,” “the Company” and “Littelfuse” refer to Littelfuse, Inc. Any stockholder giving a proxy will have the right to revoke it at any time prior to the time it is voted.A proxy may be revoked by written notice to us sent to the attention of our Corporate Secretary at O’Hare Plaza, 8755 West Higgins Road, Suite 500, Chicago, Illinois 60631, execution of a subsequent proxy, voting on the Internet or by telephone or attendance at the annual meeting and voting in person.Mere attendance at the annual meeting will not automatically revoke the proxy.All shares represented by effective proxies will be voted at the annual meeting or at any postponements or adjournment thereof. We will bear the cost of soliciting proxies. Copies of solicitation materials will be furnished to brokerage firms, fiduciaries and custodians holding shares in their names that are beneficially owned by others to forward to such beneficial owners. The Company may reimburse such persons for the costs they incur to forward the solicitation material to such beneficial owners. In addition to solicitation by mail, our officers and employees may solicit proxies by telephone or in person. Under Securities and Exchange Commission rules, this Proxy Statement, our 2013 Annual Report to Stockholders, including our Annual Report on Form 10-K for the fiscal year ended December 28, 2013, and other proxy materials are available online at www.proxyvote.com . We encourage you to access and review all of the important information in the proxy materials before voting.The Notice of Internet Availability of Proxy Materials is first being mailed to stockholders on or about March 14, 2014. The Board of Directors recommends a vote FOR ALL the nominees for director named in Proposal 1, a vote FOR the approval and ratification of the appointment of Grant Thornton LLP as independent auditors as discussed in Proposal 2, a vote FOR the approval of the Littelfuse, Inc. Annual Incentive Plan in Proposal 3 and a vote FOR the approval of the compensation of our named executive officers as discussed in Proposal 4. FORWARD-LOOKING INFORMATION Statements in this Proxy Statement not based on historical facts are considered “forward-looking” and, accordingly, may involve risks and uncertainties that could cause actual results to differ materially from those discussed.Although such forward-looking statements have been made in good faith and are based on reasonable assumptions, there is no assurance that the expected results will be achieved.These statements include (without limitation) statements as to future expectations, beliefs, plans, strategies, objectives, events, conditions and financial performance.These statements are intended to constitute “forward-looking” statements in connection with the “safe harbor” provisions of the Private Securities Litigation Reform Act of 1995.We are providing this cautionary statement to disclose that there are important factors that could cause actual results to differ materially from those anticipated.See our Annual Report on Form 10-K for the year ended December 28, 2013 (the “2013 Form 10-K”) filed with the Securities and Exchange Commission (the “SEC”) for a list of such factors in Item 1A. “Risk Factors.” 1 VOTING Record Date; Stock Outstanding and Entitled to Vote; Voting of Proxies Stockholders of record on the books of the Company at the close of business on March 3, 2014, the record date for the annual meeting, will be entitled to notice of and to vote at the meeting. On March 3, 2014, we had outstanding 22,510,571 shares of our common stock, par value $.01 per share.Each outstanding share of common stock entitles the holder to one vote per share on each matter submitted to a vote at the meeting. A list of the stockholders entitled to vote at the meeting will be available for examination by any stockholder for any purpose germane to our annual meeting during ordinary business hours for a period of at least ten days prior to the meeting at our headquarters located at O’Hare Plaza, 8755 West Higgins Road, Suite 500, Chicago, Illinois 60631 and at Wells Fargo Bank, N.A., our transfer agent, at 161 North Concord Exchange South, St. Paul, Minnesota 55075. The shares represented by proxies will be voted as directed in the proxies.In the absence of specific direction, the shares represented by proxies will be voted FOR ALL of the nominees for director, FOR the approval and ratification of the appointment of Grant Thornton LLP as independent auditors, FOR the approval of the Littelfuse, Inc. Annual Incentive Plan and FOR the approval of the compensation of our named executive officers. In the event any nominee for director is unable to serve, which is not now contemplated, the shares represented by proxies may be voted for a substitute nominated by the Board.If any matters are to be presented at the annual meeting other than the matters referred to in this Proxy Statement, the shares represented by proxies will be voted at the discretion of the named proxies. Quorum and Abstentions; Broker Non-Votes A quorum of stockholders is required for the transaction of business at our annual meeting. Our bylaws provide that a majority of all of the shares of common stock entitled to vote, whether present in person or represented by proxy, constitutes a quorum for the transaction of business at the meeting.Votesfor and against, abstentions and “broker non-votes” will each be counted as present for purposes of determining the presence of a quorum. A “broker non-vote” occurs when a broker has not received voting instructions from you on a “non-routine” matter, in which case the broker does not have authority to vote your shares with respect to such matter. Unless you provide voting instructions to a broker holding shares on your behalf, your broker may not use discretionary authority to vote your shares on any of the matters to be considered at ourannual meeting other than the ratification of our independent auditors. To determine whether a specific proposal has received sufficient votes to be passed, for shares deemed present, an abstention will have the same effect as a vote “against” the proposal, while a broker non-vote will not be included in vote totals and will have no effect on the outcome of the vote. Required Vote Assuming that a quorum is present, our stockholders may take action at our annual meeting with the votes described below. Election of Directors.
